Citation Nr: 1041673	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-37 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1973.  

This appeal to the Board of Veteran's Appeals (Board) arose from 
a July 2006 rating decision in which the RO granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for asbestosis, effective February 21, 2006.  In August 
2006, the Veteran filed a notice of disagreement (NOD) with the 
assigned disability rating.  A statement of the case (SOC) was 
issued in November 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2006.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for 
asbestosis, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

By rating decision in September 2007, the RO granted a 10 percent 
rating for asbestosis, from the February 21, 2006 effective date 
of the grant of service connection.  However, inasmuch as a 
higher rating is available for asbestosis, and the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the claim for a higher initial rating remains viable on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2008, the Veteran submitted additional medical evidence 
directly to the Board.  The Veteran's representative provided a 
waiver of initial RO consideration of the evidence in October 
2010.  See 38 C.F.R. § 20.1304 (2010).  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

The Veteran has claimed his July 2006 VA examination results do 
not accurately reflect the severity of his asbestosis disability.  
The Veteran submitted December 2006 pulmonary test results from 
North Grove Diagnostics, LLC in support of his assertion.  The 
Veteran was afforded a VA examination in July 2007.  No pulmonary 
function testing was performed contemporaneous to the VA 
examination; rather, the examiner referred to the medical 
evidence already of record.  In May 2008, the Veteran submitted 
private pulmonary assessment results from tests performed in 
December 2007.  The report seems to indicate that a higher rating 
may be warranted for the Veteran's asbestosis disability.  
However, as discussed below, it is unclear whether the diffusion 
test specified in Diagnostic Code 6833, outlining the rating 
criteria for asbestosis, was conducted.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  

As the medical evidence currently of record is inadequate to 
resolve the claim for higher initial rating asbestos, further 
examination and testing with findings responsive to the 
applicable rating criteria is needed.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In particular, the VA examination report should include forced 
vital capacity (FVC) and diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) test 
results.  Also, while the December 2007 pulmonary assessment 
report reflects several different diffusion tests, it is unclear 
whether any of these tests measure diffusion using the single 
breath method, as specified in Diagnostic Code 6833.  Thus, the 
VA examiner should review the December 2007 pulmonary test 
results from North Grove Diagnostics, LLC and identify which, if 
any, of the diffusion tests represent DLCO (SB).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
pulmonary examination with pulmonary function testing, by an 
appropriate physician, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to the scheduled 
examination and/or testing without good cause, may result in a 
denial of the claim (as this claim for higher initial  rating, 
emanating from an original claim for service connection, will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655(b) (2010) .  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination and/or testing, the 
RO should obtain and associate with the claims file (a) copy(ies) 
of the notice(s) of the date and time of the appointment(s) sent 
to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
rating in excess of 10 percent for asbestosis.  The RO's 
adjudication of the claim should include consideration of all 
evidence added to the record since the RO's last adjudication of 
the claim-to include evidence submitted directly to the Board in 
May 2010, notwithstanding the waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or, a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo VA pulmonary 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  

Appropriate pulmonary function testing should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Specifically, FVC and DLCO (SB) 
tests should be performed.  Additionally, the 
examiner should identify which, if any, of 
the December 2007 diffusion tests reflect 
DLCO (SB).

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file a copy of any notice(s) of the date and 
time of the appointment(s) sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claim) and 
legal authority.  The RO's adjudication of 
the claim for a higher initial rating should 
include consideration of whether "staged" 
rating of the Veteran's disability, pursuant 
to Fenderson (cited to above) is appropriate.  

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


